BLODGETT, P. J.
Heard upon bill, answer and proof.
The Court is of the opinion, in accordance with rescript filed in case of James Vona vs. George Fuscellaro et al., Eq. No. 10890, that complainant is entitled to receive the awards made by the City of Providence for condemnation of lots No. 162, 55 and 56 on Merchants Realty Plat, Sections A and B, subject to the lien of George Fus-cellaro for the purchase price thereof.
As to lot No. 163 in the agreement for sale set forth in said bill of complaint the Court is of the opinion that said lot was included in said agreement by mistake of fact.
Unless the parties can agree upon the several values to be allotted to each several lot the case must be sent r.o a master to determine the several values of each lot.